Kane, J.
(dissenting).
This action is against the Town of Bethel, its town board, and George Neuhaus, individually and as Supervisor of the Town of Bethel. In its charge to the jury, the trial court advised the jury as to the liability of one directing the arrest of an individual by a police officer, as distinguished from the situation when such an individual merely gives information to an officer, leaving it to the officer to act or not as he deems fit. The court then stated, “You will recall Supervisor Neuhaus said to the police officer, ‘Officer Newenhoff, do what you think is necessary’.” At the request of plaintiff, the court also charged that the town constable and supervisor, if acting within the scope of their employment at the time, are agents of the town, and that if they found against either the constable or the supervisor on either cause of action, their verdict would automatically be against the Town of Bethel, as they are agents or employees of the town. There was no exception to this charge and no suggestion in the record that the constable and the supervisor were at any time not acting in their official capacities. The jury was out less than one hour, including the time required to submit a question and receive an answer from the court, and returned a verdict in the following form: “We, the jury, find the defendant guilty on both counts, false arrest, *700malicious prosecution. Damages to be awarded in the first cause, compensatory in the amount of 35,000, punative [sic] damages in the second cause to the amount of 65,000.” There were no objections to the form of the verdict, and after polling the jury, it was apparently recorded.
Since there were no special findings submitted to the jury, under the charge of the court, their verdict was against the Town of Bethel and only the Town of Bethel. Therefore, the entry of judgment against the Town Board of the Town of Bethel and George Neuhaus is improper under the verdict returned by the jury. Moreover, only compensatory damages can be awarded, since there cannot be an award of punitive damages against a municipality (Sharapata v Town of Islip, 56 NY2d 332). Consequently, there can be no judgment entered on the second cause of action for malicious prosecution.
As to the cause of action for false imprisonment, both the trial court and plaintiff’s counsel agreed that there was no dispute as to.what actually happened at the town board meeting on February 6, 1980 with respect to the circumstances leading to plaintiff’s arrest. The occasion was tape recorded by plaintiff and the tape was admitted into evidence. Accordingly, it was improper to submit to the jury whether the facts and circumstances proved established reasonable cause, since when the facts are not in dispute, reasonable cause is a question of law for the court (Tyson v Bauland Co., 186 NY 397; Veras v Truth Verification Corp., 87 AD2d 381, affd 57 NY2d 947; Langley v City of New York, 40 AD2d 844; affd 34 NY2d 885; see, also, Smith v County of Nassau, 34 NY2d 18).
Thus, this matter distills to the question of whether the town constable possessed reasonable cause to believe that the crime of disorderly conduct was committed in his presence (GPL 140.10, 140.25). In my view, the transcript of the tape which recorded exactly what transpired prior to and at the time of the arrest is sufficient to induce a prudent and cautious man to believe he had probable cause to make an arrest for disorderly conduct, intentional conduct which disturbed the lawful meeting of the Town Board of the Town of Bethel. Therefore, for the reasons stated, and since, in my view, there was reasonable cause to make the arrest, as a matter of law, the complaint should be dismissed (Veras v Truth Verification Corp., supra).*

 Having found, as a matter of law, the existence of probable cause for the arrest and subsequent prosecution, the cause of action for malicious prosecution must also be dismissed on the merits (see Broughton v State of New York, 37 NY2d 451, 457, cert den 423 US 929).